Citation Nr: 0304153	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-01 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial rating for degenerative 
disc disease of the lumbar spine, status post fusion, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska. 

The July 2000 rating action granted the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine, status post fusion.  The veteran was assigned a 
40 percent rating for this disability, effective from April 
5, 1999, the date the RO received his claim to reopen.  The 
veteran appealed the 40 percent evaluation assigned for his 
back disability.  By rating action in June 2001 the RO 
granted the veteran a 60 percent rating for his back 
disability, effective from October 12, 2000.  In July 2001, 
the veteran disagreed with the October 12, 2000 effective 
date assigned for his 60 percent rating.  In a December 2001 
rating decision, the RO granted the veteran an earlier 
effective date of April 5, 1999 for the increased 60 percent 
rating, and informed the veteran that the new effective date 
was considered a full grant of benefits, and that the 
veteran's effective date claim was considered withdrawn.  No 
further correspondence with respect to the effective date of 
the 60 percent rating for a back disorder has been received 
from the veteran.


FINDING OF FACT

The service-connected intervertebral disc syndrome of the 
lumbar spine is manifested by surgical fusion from L2 to S1 
with limitation of motion and pain, including on use, 
productive of functional impairment comparable to complete 
bony fixation (ankylosis) of the lumbar spine.  




CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for 
degenerative disc disease of the lumbar spine, status post 
fusion, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5285, 5286 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 


the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The rating actions, statement of the case, statements of the 
case, and a December 2002 letter, informed the veteran of the 
information and evidence needed to support his claim, the 
applicable law, and the development responsibilities and 
activities of the VA and the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hence, the VA's 
notification requirements have been met, and the VA has no 
outstanding duty to inform.

The record contains private and VA medical records, as well 
as three recent VA examination reports concerning the 
veteran's back disability.  The veteran has not identified 
any outstanding available evidence necessary to substantiate 
his claim.  In a letter received from the veteran in January 
2003, the veteran indicated that he had no additional 
argument or evidence to present.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and 
further expending of VA resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected back disability at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
in-service clinical histories and findings pertaining the 
veteran's service-connected degenerative disc disease of the 
lumbar spine, status post fusion, except as reported below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran seeks an initial rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine, status 
post fusion, effective from April 5, 1999.

A March 2000 private medical record indicates that the 
veteran had had five back surgeries.  The examiner noted that 
he had performed a discectomy and freed up the L5 nerve root 
on the right.  The veteran then had an L5-S1 fusion 
anteriorly.  His latest surgery had been a posterior/anterior 
decompression and fusion from L2 to the sacrum with 
posterolateral and anterior interbody fusion.  The veteran 
reported that he still had some back pain and some right leg 
pain.  The examiner noted that the veteran had gone on to a 
solid healing.  The impression included fusion, with a 
chronic pain pattern.

On VA examination in May 2000 the veteran was noted to have 
had back surgery in 1964, 1966, and on three other occasions.  
The veteran stated that his last back surgery was in December 
1998.  It was noted that the veteran had been able to work at 
a desk job until he retired in January 2000.  The veteran 
reported constant pain.  He also reported that he was unable 
to lift or bend forward.  The veteran stated that he could 
walk approximately one mile, and that he used as railing when 
he climbed stairs.  The veteran had forward flexion to 15 
degrees, and he had 10 degrees of backward extension.  There 
was no rotation to either the right or left.  Right and left 
lateral flexion were limited to 5 degrees.  The veteran had 
fixed deformity of the lumbar spine due to surgical fusions.  
Musculature of the back was symmetrical and there was no 
spasm.  Neurological examination revealed deep tendon 
reflexes of 2+ in both the right and left knee regions.  
There was no loss of sensation of the legs, though the 
veteran did describe a tingling sensation, which was present 
on the outer aspect of the right lower leg.

A February 2001 private medical record indicates that the 
veteran had continued pain in the right gluteal area, down 
into the right leg.  The veteran reported that he tried to 
walk for exercise.

The veteran was afforded a VA orthopedic examination in April 
2001.  The veteran complained of constant pain in the lower 
back area, radiating to both legs.  The veteran reported a 
feeling of numbness in both legs.  The veteran stated that he 
did not use any ambulatory aids.  The veteran had 10 degrees 
of forward flexion, with pain at 10-15 degrees.  Lateral 
flexion was 10-20 degrees.  Extension was less than 5 
degrees.  During periods of flare-up, the veteran preferred 
not to move at all.  Plantar flexes were both down going.  
Deep tendon reflexes were 2+ bilaterally.  X-rays from May 
2000 were noted to show posterior rod and interradicular 
screw fixation from L2-S1.  Interbody diffusion devices were 
also identified from L2-L3 to L5-S1.  Alignment appeared 
satisfactory.

The veteran was afforded a VA fee basis neurological 
examination in October 2001.  The veteran reported constant 
back and leg pain, for which he took narcotics on a regular 
basis.  Examination revealed that the veteran had a stiff and 
slightly stooped gait.  He could not walk on his toes or 
heels, and could not really tandem walk.  Step length was 
good.  Pin prick and light touch were decreased on the right 
foot, over the top of the foot, and on the right and left on 
the bottom of the foot, and up the back of the leg 
bilaterally.  The assessment was significant lumbosacral 
degenerative joint disease, with multiple operations and 
fusions, and rods and 


screws. The veteran had persistent long-standing back pain 
since 1958.  He had weakness in both legs.  The examiner 
noted that the veteran was stiff in his back, and overall had 
significant dysfunction as a result of that.  

The veteran is currently in receipt of a 60 percent 
disability evaluation, pursuant to Diagnostic Code Diagnostic 
Code 5293, intervertebral disc syndrome.  However, the Board 
finds that, throughout the rating period on appeal, the 
demonstrated function impairment due to the disability at 
issue more nearly approximates the criteria for a 100 percent 
rating under 38 C.F.R. Part 4, Diagnostic Code 5286.  

The veteran has pronounced intervertebral syndrome with 
multiple low back symptoms and neurological deficits.  He has 
had surgical fusion of the lumbar spine from L2 to the 
sacrum.  A 60 percent disability evaluation is the maximum 
evaluation assignable under Diagnostic Code 5293 of the 
rating schedule for that disability prior to September 23, 
2002, and under Diagnostic Code 5293 for that disability when 
evaluated on total duration of incapacitating episodes from 
September 23, 2002.  However, the revised provisions of 
Diagnostic Code 5293 establish that intervertebral disc 
syndrome may be assigned separate evaluations for its chronic 
orthopedic and neurologic manifestations if such affords the 
veteran a higher evaluation.  In this regard, the Board notes 
that a 100 percent disability evaluation is available under 
Diagnostic Code 5286 for complete bony fixation (ankylosis) 
of the spine.  As such, even when evaluating the disability 
at issue under Diagnostic Code 5293 based on separate 
evaluations for orthopedic and neurologic manifestations, a 
100 percent rating would be assignable under Diagnostic Code 
5286 for the demonstrated orthopedic manifestations of spinal 
fusion with limitation of motion and pain, including on use.  
As this is the maximum schedular evaluation assignable, a 
determination as to a separate neurological evaluation as 
contemplated under Diagnostic Code 5293 when rating other 
than on total duration from September 23, 2002, would serve 
no useful purpose.  

As noted above, the veteran has surgical fusion of the spine 
from L2 to S1.  The objective clinical evidence demonstrates 
he has essentially no range of motion of the lumbar spine 
except 10 to 15 degrees in flexion, 5 to 10 degrees in 
extension, and 5-20 degrees of lateral motion.  He continues 
to complain of back pain, including on use.  The Board finds 
that the demonstrated limitation of motion of the lumbar 
spine, with fusion from L2 to S1, considered in conjunction 
with increased functional impairment due to pain, more nearly 
approximates complete bony fixation of the spine (ankylosis), 
as contemplated by Diagnostic Code 5286, so as to warrant a 
100 percent rating.  

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  Since the veteran has met the requirements for a 
rating of 100 percent for degenerative disc disease of the 
lumbar spine, status post fusion, at all times since the 
grant of service connection, staged ratings are not for 
application.  Id.


ORDER

Entitlement to an initial rating of 100 percent for 
degenerative disc disease of the lumbar spine, status post 
fusion, is granted, subject to the applicable law governing 
the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

